Citation Nr: 1755157	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-06 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 28, 2016, and in excess of 20 percent thereafter for residuals of a right ankle sprain.  


REPRESENTATION

Veteran represented by:	Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The Board observes that, following the issuance of a statement of the case in March 2017 and supplemental statement of the case in April 2017, the Veteran perfected an appeal as to the issues of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for a right knee disorder, and entitlement to service connection for right leg, left knee, and left leg disorders in May 2017.  A review of the Veterans Appeals Control and Locator System (VACOLS) reveals that the Agency of Original Jurisdiction (AOJ) appears to have closed such appeal in error.  However, as such issues have not been certified for appeal, and as the Veteran has requested a Board hearing in connection with them, the Board will not accept jurisdiction over them at this time, and instead refers them to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During the course of the appeal, the Veteran was afforded VA examinations in January 2011 and April 2016, and submitted a private Disability Benefits Questionnaire (DBQ) in April 2017 that address the nature and severity of his right ankle disability.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the aforementioned examination reports, the Board notes that, while the April 2017 DBQ addresses such aspects of the Court's holding Correia, the January 2011 and April 2016 VA examinations do not.

Additionally, the Court subsequently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board observes that, while the Veteran denied experiencing flare-ups at the January 2011 and April 2016 VA examinations, he reported such at the time of the April 2017 DBQ, but the private examiner did not indicate whether such resulted in additional limitation of motion.  

Additionally, the Board notes that the Veteran has reported neurological complaints in relation to his right ankle disability during the course of the appeal.  Specifically, in a June 2011 VA treatment record, he reported shooting pain up into the right ankle, and examination revealed that protective sensation intact was lost at the toes and diminished at forefoot, and vibratory sensation was lost.  Further, in the April 2017 DBQ, the Veteran's physician noted that the Veteran complained of shooting pain up the leg.  Further, the Veteran reiterated his reports of shooting pain from the bottom of his right foot up into his ankle and lower leg at his June 2017 Board hearing.  In this regard, the Board observes that, in addition to his right ankle disability, the Veteran is diagnosed with diabetes mellitus with peripheral neuropathy and a back disorder with radiculopathy and, as such, it is unclear whether such neurological complaints are related to his diabetes, back disorder, or right foot disability.

Therefore, the Board finds that a remand is necessary to afford the Veteran a new VA examination that complies with the Court's holdings in Correia, supra, and Sharp, supra, and addresses whether the Veteran's right ankle disability results in neurological manifestations.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his residuals of a right ankle sprain.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's right ankle disability.

(B) The examiner should record the range of motion of the right ankle observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right ankle conducted during the course of the appeal in January 2011 and April 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D)  It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right ankle disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) Additionally, as the Veteran endorsed flare-ups upon examination at the April 2017 private DBQ, the examiner should offer an opinion as to whether additional loss of range of motion was present during a flare-up as described at such time.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(G)  The examiner is further requested to indicate whether the Veteran's right ankle disability results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  In this regard, the examiner should consider the Veteran's reports of pain shooting up into the ankle as described above, and the fact that his currently diagnosed with diabetes mellitus with peripheral neuropathy and a back disorder with radiculopathy.

(H) The examiner should comment upon the functional impairment resulting from the Veteran's right ankle disability.  

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




